Hart, J. On December 31, 1910, this action was instituted in the chancery court by J. L. Tatum et al., as the sole heirs at láw of Thomas J. Tatum, deceased, against the defendant, Arkansas Lumber Company, to cancel certain tax deeds to the defendant as a cloud upon the plaintiffs’ title and to quiet the plaintiffs’ title thereto. The lands are situated in Bradley County, Arkansas, and comprise about six hundred acres. On May 15, 1857, they were conveyed by the State of Arkansas to Thomas J. Tatum as swamp and overflowed lands; they were forfeited to the State for the nonpayment of taxes for the years 1869-70-71. Thereafter Thomas J. Tatum never paid any taxes on the lands. They were wild and unimproved, and the timber on them was chiefly hardwood. On January 11, 1900, Thomas J. Tatum died in Bradley County, Arkansas, where he had lived since he purchased the land from the State. He was never married, and left surviving h.im as his sole heirs at law the plaintiffs in this action, who are his nephews and nieces and the children of his deceased nephews and nieces. On September 3, 1906, the State conveyed certain of these lands to J. H. Adams, and on November 1, 1906, Adams conveyed them to the defendant. On December 8, 1904, the State by its donation deed conveyed to H. A: Davis some of the lands, and on the 8th of May, 1905, Davis conveyed said lands to the defendant. On July 31, 1906, the State conveyed to Grand Davis by donation deed certain of the lands, and on the 11th of August, 1906, Grand Davis conveyed said lands to the defendant. On April 30, 1904, the State conveyed to S. A. Parker, certain of the lands, and on August 1, 1904, Parker conveyed them to the defendant. On December 12, 1905, the State conveyed to the defendant certain other tracts of these lands. Before the institution of this suit, some of the plaintiffs conveyed their interest in these lands to the defendant and its grantors. The chancellor found that the forfeiture of the lands to the State for the nonpayment of taxes was void. The chancellor also found that the plaintiffs were the sole heirs at law of the said Thomas J. Tatum, and that they had the legal title to said lands. The chancellor, however, found that the plaintiffs were barred by laches from asserting their title to the lands, and dismissed the complaint for want of equity. To reverse that decree, this appeal has been prosecuted by the plaintiffs. The record shows that the State of Arkansas conveyed these lands to Thomas J. Tatum in 1857 as swamp and overflowed lands, and that he did not convey them to any one up to the time of his death in 1900. The testimony abundantly establishes the fact that the plaintiffs are the sole heirs at law of the said Thomas J. Tatum, deceased, and we do not deem it necessary to set it out at length. The chancellor found that the forfeiture to the State for the nonpayment of taxes was void, and it is not claimed upon this appeal that the chancellor erred in so finding. Therefore, it is not necessary to discuss further that feature of the case. The principal issue raised by the appellee is whether or not the chancellor erred in holding that the plaintiffs were barred by laches from asserting title to the lands involved in this suit. Mr. Pomeroy says that the true doctrine concerning laches has never been more concisely and accurately stated than as follows: “Laches, in legal significance, is not mere delay, but delay that works disadvantage to another. So •long as parties are in the same condition, it matters little whether he presses a right promptly or slowly within limits allowed by law; but when, knowing his rights, he takes no step to enforce them until the condition of the other party has in good faith become so changed that he can not be restored to his former state, if the right be then enforced, delay becomes inequitable, and operates as estoppel against the assertion of the right. The disadvantage may come from the loss of evidence, change of title, intervention of equities, and other causes; but when a court sees negligence on one side, and injury therefrom on the other, it is a ground for denial of relief.” 5 Pomeroy, Eq. Jur. (3 ed.), § 21. The doctrine of laches was defined in substantially the same language in the case of Earle Improvement Co. v. Chatfield, 81 Ark. 296, and has been adhered to ever since. The record in this case shows that the defendant and its grantors have paid the taxes on the land from a period of time ranging from two to five years. In the case of Herget v. McLeod, 102 Ark. 160, this court, following the rule laid down in Chancellor v. Banks, 92 Ark. 407, after discussing the rule laid down in that case and the prior decisions of the court, said: “It will thus appear that, before the plea of laches can be available to deprive the true owner of his land, it must be shown that the party claiming the same and his grantors have, prior to the commencement’ of the suit, paid the taxes on the land under color of title for at least seven years, the statutory period of limitation. The fact that the true owner has failed to pay taxes on the land for a period longer than seven years will not alone bar him; but it must appear that during such period the defendant and those under whom he claims have themselves paid the taxes thereon for at least seven years prior to the institution of the suit before the true owner can be declared barred by laches.” As above stated, the record shows that this was not done. In the case of Earle Improvement Company v. Chatfield, supra, the court held that the chancellor should not divest the title of the owner simply because during his failure to pay taxes there has been a great enhancement in the value of the land. The court said there must be some supervening equities calling for the application of the doctrine of laches. In the case at bar the defendant introduced evidence tending to show that its agent who purchased the land for it had been told by different persons before and since he bought the lands that Thomas J. Tatum had abandoned his claim of title thereto. It does not claim, however, that Thomas J. Tatum or the plaintiffs in this suit made any representations to it or to its agents that they had abandoned or waived their claim of title to the lands in controversy. We do not deem it necessary to decide whether such representations made to third parties before the institution of this suit would constitute intervention of equities so as to bar plaintiffs under the doctrine of laches, for the reason that the preponderance of the testimony shows that no such representations were made to the defendant or its agent prior to purchase of the land. It is true that Adams, the agent of the defendant who purchased the lands for it, testified broadly that such representations were made to him, both before and after he purchased the land, but on cross examination he was asked who made the representations to him and named the parties whom he said made them. These parties were examined as witnesses in the case, and all of them with but one exception stated that the representations that Tatum did not claim the land were made by them to Adams after the date of the purchase. The plaintiffs introduced other witnesses who testified that up to the date of his death T. J. Tatum was asserting title to the lands, and it is not claimed that any of the plaintiffs by any declarations ever waived their right to the land. So it may be taken as established by a preponderance of the evidence that no such representations were made to the defendant or to its agents prior to its purchase of the lands in controversy. It is also claimed by the defendant that the increase in the value of the land and the building of certain railroads and tramroads by the defendant constituted such intervening equities as to preclude the plaintiffs from maintaining this action. The testimony in the case shows that the defendant and another lumber company own most of' the timber lands in Bradley County, and that for the past ten years it has been building tramroads in the direction of this land for the purpose of hauling the timber, when felled, to its mill. It does not appear, however, from the testimony that these improvements would not have been made had the plaintiff sooner asserted their rights to the land. As above stated, the defendant had other large bodies of timber lands and had erected its mill and commenced the building of tramroads into its timber land before it purchased the lands in controversy, and it does not even appear from the testimony that the purchase of these lands was a material inducement to it to make these improvements. The tramroads have not been extended to the land in question, but are now distant from them from two and a half to five miles, and the plaintiffs have done nothing which justifies acquiescence in the adverse claim of the defendants. Nor, as we have already seen, does the testimony show that the delay of the plaintiffs, or of Thomas J. Tatum, from whom they inherited, has been of such a character as to induce the defendants or its grantors to alter their circumstances or conduct, so that the element of estoppel is introduced. It can not be asserted that the plaintiffs stood by when it was their duty to speak and permitted the defendant to improve and develop the property until it had become very valuable or greatly increased in value, and on that account should be precluded from asserting their right to it. It is also contended by counsel for defendant that the case of Pirtle v. Southern Lumber Co., 98 Ark. 266, is authority for the decision of the chancellor that the plaintiffs are barred by laches. We do not think that that case has any application to the case at bar. There the defendant pleaded laches, and we held that the plaintiff and his grantors were estopped by conduct from claiming title to the lands. Cone was the original owner of the lands, and gave two depositions in the case; one of these depositions was not in the record, and the court held that it must indulge every presumption from his testimony that was favorable to the decision of the chancellor. Cone might have testified that he had represented to the defendant and its grantors that he claimed no title to the land, and that he waived or abandoned any right he then had to it, and that, upon the faith of these representations, the defendant had expended its money' for the land in question. Cone having told the defendant that he had waived or abandoned whatever rights he might have in the land and the defendant having purchased upon the faith of this representation, it would be inequitable to permit him subsequently to assert his right or title to the land, and under the rule of estoppel by conduct he would be precluded from doing so. Of course, if he was estopped, his grantee would also be estopped. Finally, it is contended in regard to H. A. Davis’s donation that plaintiffs are barred by the statute of limitation of two years (Kirby’s Digest, § 5061). The chancellor found that said donated land was in the actual possession of H. A. Davis and his grantors for more than two years before the suit was instituted, and that plaintiffs were barred from recovery by the statute of limitations. We do not think his finding in this regard is sustained by the evidence. We have examined the testimony carefully on this point, and, without setting it out, think that it establishes the fact that Davis and his grantee did not hold possession for two years, and that the plaintiffs are not barred by the statute of limitations. It follows that the chancellor erred in holding that the plaintiffs were barred by laches from asserting their title to the land, and for this error the decree will be reversed, and the cause remanded with directions for the chancellor to enter a decree in accordance with the prayer of the complaint.